                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


STEPHANIE LAVETTE MARKS,                   )
               Plaintiff,                  )
                                           )
v.                                         )      JUDGMENT
                                           )
                                           )      No. 5:19-CV-103-FL
CARY HOTELS/CAMBRIA and                    )
KAYLA BLAIR                                )
               Defendants.                 )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge on
review of plaintiff’s status regarding service on defendants.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s orders
entered August 12, 2019 and October 24, 2019, that this case is dismissed WITHOUT
PREJUDICE for failure to obtain service of the complaint upon defendants.

This Judgment Filed and Entered on October 24, 2019, and Copies To:
Stephanie Lavette Marks (Via US Mail) 933 Pony Club Circle, Cary, NC 27519

October 24, 2019                    PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
